Exhibit 10.1

CHANGE IN CONTROL PROTECTION AGREEMENT

AGREEMENT effective as of this 23rd day of October, 2006 (“the date of
agreement”) by and between Boston Private Financial Holdings, a Massachusetts
Corporation (the “Company”), and Robert J. Whelan, an individual (the
“Employee”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel by
minimizing the uncertainty, departures or distractions of management personnel
associated with a Change in Control (as hereinafter defined);

NOW THEREFORE, the Company and the Employee, in consideration of the premises
and mutual covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
agree as follows:

1. Change in Control. A “Change in Control” shall be deemed to have occurred in
any one of the following events:

(a) any “person” (as such term is defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Act”)) (other than the Company, any
trustee or other fiduciary holding securities under an employee benefit plan or
trust of the Company, or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) becomes a “beneficial owner” (as such term is
defined in Rule 13d-3 promulgated under the Act), directly or indirectly, of
securities of the Company representing at least twenty-five percent (25%) or
more of the combined voting power of the Company’s then outstanding securities;

(b) persons who, as of the date of the Agreement constituted the Company’s Board
(the “Incumbent Board”) cease for any reason, including without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board of Directors of the Company,
provided that any person becoming a director of the Company subsequent to the
date of agreement whose election or nomination for election was approved by at
least a majority of the directors then comprising the Incumbent Board shall, for
purposes of this Agreement, be considered a member of the Incumbent Board; or

(c) the stockholders of the Company shall approve (i) any consolidation or
merger of the Company or its subsidiaries where the stockholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, shares representing in the
aggregate 50% or more of the voting shares of the corporation issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (ii) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or
(iii) any plan or proposal for the liquidation or dissolution of the Company.



--------------------------------------------------------------------------------

2. Terminating Event. A “Terminating Event” shall mean any of the events
provided in this Section 2 occurring subsequent to a Change in Control as
defined in Section 1:

(a) termination by the Company of the employment of the Employee with the
Company for any reason other than (i) conviction of the Employee of, or plea of
guilty or nolo contendere by the Employee to, a felony, or (ii) dishonest acts
against the Company or any of its subsidiaries, or (iii) willful gross
misconduct which is likely to cause financial loss to the Company or any of its
subsidiaries or to cause damage to the business reputation of the Company or any
of its subsidiaries, or (iv) willful and repeated misconduct or gross neglect
constituting bad faith in performing the Employee’s duties with the Company, or
(v) breach of fiduciary duty involving personal profit to the Employee or
(vi) the failure by the Employee to perform his full- time duties with the
Company by reason of his death, disability or retirement; provided, however,
that a Terminating Event shall not be deemed to have occurred pursuant to this
Section 2(a) solely as a result of the Employee being an employee of any direct
or indirect successor to the business or assets of the Company, rather than
continuing as an employee of the Company following a Change in Control. For
purposes of clauses (iv) and (v) of this Section 2(a), no act, or failure to
act, on the Employee’s part shall be deemed “willful” unless done, or omitted to
be done, by the Employee without reasonable belief that the Employee’s act, or
failure to act, was in the best interest of the Company and any of its
subsidiaries. For purposes of clause (vi) of this Section 2(a) hereof,
“disability” shall mean the Employee’s incapacity due to physical or mental
illness which has caused the Employee to be unable to carry out the full-time
performance of his duties with the Company. Disagreement regarding a
determination of disability shall be subject to the certification of a qualified
medical doctor agreed to by the Company and the Employee, or, in the event of
the Employee’s incapacity to designate a doctor, the Employee’s legal
representative. In the absence of an agreement between the Company and the
Employee in designating a doctor, each party shall nominate a qualified medical
doctor, and the two doctors so nominated shall select a third doctor, who shall
make the determination as to the disability of the Employee. For purposes of
clause (vi) of this Section 2(a) “retirement” shall mean termination of the
Employee’s employment in accordance with the Company’s retirement policy, not
including early retirement, generally applicable to its salaried employees, as
in effect immediately prior to the Change in Control, or in accordance with any
retirement arrangement established with respect to the Employee with the
Employee’s express written consent;

(b) termination by the Employee of the Employee’s employment with the Company
for Good Reason. “Good Reason” shall mean the occurrence of any of the following
events:

(i) a significant adverse change, not consented to by the Employee, in the
nature or scope of the Employee’s responsibilities, authorities, powers, title,
functions or duties from the responsibilities, authorities, powers, title,
functions or duties exercised by the Employee immediately prior to the Change in
Control; or

(ii) a reduction in the Employee’s annual compensation as in effect on the date
hereof or as the same may be increased from time to time; or

 

2



--------------------------------------------------------------------------------

(iii) an attempt by the Company to relocate the Employee to, or to require him
to perform regular services, at any location that is more than fifty (50) miles
from the Employee’s employment location on the date hereof; or

(iv) except as required by law, the failure by the Company or any of its
subsidiaries to continue in effect any benefits or prerequisites, or any
pension, life insurance, medical insurance or disability plan in which the
Employee was participating immediately prior to the Change in Control unless the
Company or its successor provides the Employee with a plan or plans that provide
substantially similar benefits, or the taking of any action by the Company that
would adversely affect the Employee’s benefits under any such plans or deprive
the Employee of any material fringe benefit enjoyed by the Employee immediately
prior to the Change in Control; or

(v) the failure by the Company to obtain an effective agreement from any
successor to assume and agree to perform this Agreement.

3. Severance Payment. In the event a Terminating Event occurs within two years
after a Change in Control,

(a) the Company shall pay to the Employee an amount equal to 2.5 times the total
of the current salary plus the average of the bonus for the three (3) most
recent taxable years preceding a Change in Control. Said amount shall be paid in
one lump sum payment no later than five (5) days following the date of the
Terminating Event;

(b) the Company shall pay to the Employee a pro-rata bonus for the year in which
the Terminating Event occurs (the “Termination Year”), payable as soon as
practicable, and determined by multiplying the bonus the Employee received for
the year immediately prior to the Termination Year by a fraction, the numerator
of which is the number of days the Employee was employed during the Termination
Year and the denominator of which is 365;

(c) the Company shall continue the Employee’s medical, and all other benefits of
the Employee under any of the Company’s medical benefit plans, life insurance
plans, disability income plans, retirement plans, benefits equalization plan,
vacation plans, expense reimbursement plans or other employee benefit plans
(collectively, the “Employee Benefit Plans” and each individually an “Employee
Benefit Plan”), upon the same terms as in effect on the date of the Terminating
Event through 2.5 years following a Change in Control or until such time as the
Employee becomes eligible for coverage under another group benefit plan. Solely
for purposes of benefits continuation under the Employee Benefit Plans, the
Employee shall be deemed to be an active employee. To the extent that benefits
required under this Section 3(c) cannot be provided under the terms of any
Employee Benefit Plan, the Company shall enter into alternative arrangements
that will provide the Employee with comparable benefits; and

(d) any outstanding unvested stock options and restricted stock awards under the
2004 Stock Option and Incentive Plan, the 1988 Employee Incentive Stock Option
Plan, the Company’s 1997 Long-Term Stock Incentive Plan or other plan shall
become immediately exercisable or otherwise vested.

 

3



--------------------------------------------------------------------------------

4. Limitation on Benefits. It is the intention of the Employee and of the
Company that no payments by the Company to or for the benefit of the Employee
under this Agreement or any other agreement or plan pursuant to which he is
entitled to receive payments or benefits shall be non-deductible to the Company
by reason of the operation of Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”), relating to parachute payments. Accordingly, and
notwithstanding any other provision of this Agreement or any such agreement or
plan, if by reason of the operation of said Section 280G, any such payments
exceed the amount which can be deducted by the Company, such payments shall be
reduced to the maximum amount which can be deducted by the Company. To the
extent that payments exceeding such maximum deductible amount have been made to
or for the benefit of the Employee, such excess payments shall be refunded to
the Company with interest thereon at the applicable federal rate determined
under Section 1274(d) of the Code, compounded annually, or at such other rate as
may be required in order that no such payments shall be non-deductible to the
Company by reason of the operation of said Section 280G. To the extent that
there is more than one method of reducing the payments to bring them within the
limitations of said Section 280G, the Employee shall determine which method
shall be followed, provided that if the Employee fails to make such
determination within ten (10) days after the Company has sent the Employee
written notice of the need for such reduction, the Company may determine the
method of such reduction in its sole discretion. As promptly as practicable
following such determination and election hereunder, the Company shall pay to or
distribute to the Employee such amounts as are then due to the Employee under
this Agreement.

5. Term. This Agreement shall take effect on the date first set forth above and
shall terminate upon the earlier of (i) the termination by the Company of the
employment of the Employee because of one of the enumerated reasons set forth in
Section 2(a) hereof or (ii) the resignation of the Employee after a Change in
Control for any reason other than the occurrence of a Terminating Event.

6. Withholding. All payments made by the Company under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law.

7. No Mitigation. The Company agrees that, if the Employee’s employment by the
Company is terminated during the term of this Agreement, the Employee is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Employee by the Company pursuant to Section 3(a) and (b) hereof.
Further, the amount of any payment provided for in this Agreement shall not be
reduced by any compensation earned by the Employee as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Employee to the Company or otherwise.

8. Assignment. Neither the Company nor the Employee may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other party, and without such consent any
attempted transfer shall be null and void and of no effect. This Agreement shall
inure to the benefit of and be binding upon the Company and the Employee, their
respective successors, executors, administrators, heirs and

 

4



--------------------------------------------------------------------------------

permitted assigns, including, in the case of the Company, any other corporate
entity which the Company may be merged or otherwise combined or which may
acquire the Company or its assets in whole or substantial part. In the event of
the Employee’s death after a Terminating Event but prior to the completion by
the Company of all payments due him under Section 3(a) and (b) of this
Agreement, the Company shall continue such payments to the Employee’s
beneficiary designated in writing to the Company prior to his death (or to his
estate, if the Employee fails to make such designation).

9. Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

10. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

11. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by registered or certified mail, postage prepaid, to the Employee at the
last address the Employee has filed in writing with the Company, or to the
Company at its main office, attention of the Board of Directors.

12. Effect on Other Plans. An election by the Employee to resign after a Change
in Control under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Employee for the purpose of
interpreting the provisions of any of the Company’s benefit plans, programs or
policies. Nothing in this Agreement shall be construed to limit the rights of
the Employee under the Company’s benefit plans, programs or policies except as
otherwise provided in Section 4 hereof, and except that the Employee shall have
no rights to any severance benefits under any severance pay plan.

13. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Employee and by a duly authorized representative of the
Company.

14. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of The Commonwealth of
Massachusetts, without regard to conflict of law principles.

 

5



--------------------------------------------------------------------------------

15. Obligations of Successors. In addition to any obligations imposed by law
upon any successor to the Company, the Company will use its best efforts to
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.

16. Confidential Information. The Employee shall never use, publish or disclose
in a manner adverse to the Company’s interests, any proprietary or confidential
information relating to (a) the business, operations or properties of the
Company or any subsidiary or other affiliate of the Company, or (b) any
materials, processes, business practices, technology, know-how, research,
programs, customer lists, customer requirements or other information used in the
manufacture, sale or marketing of any of the respective products or services of
the Company or any subsidiary or other affiliate of the Company; provided,
however, that no breach or alleged breach of this Section 16 shall entitle the
Company to fail to comply fully and in a timely manner with any other provision
hereof. Nothing in this Agreement shall preclude the Company from seeking money
damages, or equitable relief by injunction or otherwise without the necessity of
proving actual damage to the Company, for any breach by the Employee hereunder.

17. Contract of Employment. Nothing in this Agreement shall be construed as
creating an express or implied contract of employment and, except as otherwise
agreed in writing between the Employee and the Company, the Employee shall not
have any right to be retained in the employ of the Company.

[END OF TEXT]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by its duly authorized officer, and by the Employee, as of the date
first above written.

 

For Boston Private Financial Holdings, Inc. /s/    Walter M. Pressey Name:
Walter M. Pressey Title: President

 

Robert J. Whelan

Employee Name

/s/ Robert J. Whelan

Employee Signature

 

7